Citation Nr: 0100644	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  97-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dog bite.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In September 1999, the Board remanded this claim to the RO 
for additional development.  At that time, the issue was 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a dog bite.  
In December 1999, the Board found that new and material 
evidence had been received, and the claim was reopened.  The 
Board then remanded the claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


REMAND

As noted above, in December 1999, the Board remanded the 
veteran's claim to the RO for further development.  At that 
time, the Board noted that there was apparently some 
discrepancy in the record regarding the dog bite sustained by 
the veteran and any residuals which may have resulted 
therefrom.  The Board noted the following:

The veteran contends that he was bitten by a dog in 
service and that he has scars from that incident.  
It is noted in his service medical records that the 
veteran was bitten by a dog on the left thigh in 
April 1955.  It was stated that the wound was 
cleansed.  At separation in December 1956, there 
was no report of a scar of the left thigh.  (The 
record does show a scar on the lower right leg 
which was attributed to an injury in 1943, and 
which had been noted on the veteran's service 
entrance examination approximately two years 
earlier).  

On VA examination in May 1991, the veteran reported 
that he had been bitten on the left thigh by a dog 
in 1954 or 1955 and that he had occasional thigh 
and joint pain due to the bite.  Examination showed 
no evidence of scarring or muscle disruption.  The 
finding was, left thigh dog bite, and it was noted 
that no significant residual disability associated 
with this could be found.  Another VA examination 
performed in May 1991 shows that the veteran 
reported that while in France in 1954, he was 
attacked by a guard dog and suffered bites to the 
inner right upper thigh.  The examiner commented 
that it stated in the 2507 that it was the left 
thigh, but it was the right thigh. Examination 
showed some slight scars on the inner surface of 
the right thigh.  The finding was remote dog bites 
to the right thigh, asymptomatic.  

In his September 1991 substantive appeal, the 
veteran stated that there would be no scar found on 
his left thigh and that the dog bite was on the 
right thigh.  At his personal hearing in September 
1993, the veteran testified that he had not had any 
other injury to his left thigh except the dog bite.  
The veteran showed the scar to the hearing officer, 
who indicated that it was located on the inside, 
remedial aspect of the right thigh, about halfway 
down.  The veteran has submitted photographs to VA 
with a note that they depict scars from a dog bite.  
One photograph has the date 1956 written on it and 
the other is undated.  Both appear to show a large 
oval-shaped scar on the left thigh.  

In light of these circumstances and discrepancies, the Board 
remanded the claim to the RO for additional development.  The 
Board instructed, among other things, that the RO schedule 
the veteran for a VA examination, and that color photographs 
be taken.  It does not appear from the record that 
photographs were taken.  In addition, the examiner stated 
that he saw no military records to confirm or deny that the 
veteran experienced a dog bite in service.  The service 
records indicate that the veteran was treated in service for 
a dog bite of the left thigh.  The veteran's representative 
has argued in his December 2000 written statement that a 
remand is in order to address these discrepancies in 
compliance with the findings in Stegall v. West, 11 Vet. App. 
268 (1998).  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders. Id.  In view of the RO's failure to follow the 
directives in the December 1999 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.


1.  The RO should arrange for a VA 
examination of the veteran by a board 
certified dermatologist, if available to 
determine the nature, extent and etiology 
of any currently present scars or other 
(if any) residuals of a dog bite.  The 
veteran must be informed by the RO of the 
potential consequences of his failure to 
appear for this examination.  A complete 
history must be taken.  Any scars located 
on the left and or right thigh(s) should 
be completely described, and color 
photographs must be taken of both thighs.  
All indicated studies should be 
performed, and the claims folder as well 
as a copy of this remand must be made 
available to the examiner for review 
prior to or at the time of the 
examination.  The examiner must indicate 
that both have been reviewed in his/her 
report.  Then, based upon the examination 
results and the review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any scarring found is 
consistent with a dog bite.  The examiner 
must include the complete rationale for 
all opinions and conclusions expressed. 


2.  Thereafter, the RO should, after 
ensuring that the directives of this 
remand have been fully satisfied, 
adjudicate the issue of service 
connection for a residuals of a dog bite 
de novo.  38 C.F.R. § 4.2 (2000); see 
also Stegall v. West, 11 Vet. App. 268 
(1998).  If any directive is not fully 
carried out, corrective action must be 
taken.  In making its determination, the 
RO should review all the relevant 
evidence in the claims file.   

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.




The purposes of this REMAND are to both obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
further notified.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



